Citation Nr: 1313178	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  12-32 693	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 19, 1978 Board decision that denied a compensable disability rating for paraspinal spasm, dorsal area.

(The moving party's appeal as to claims of entitlement to service connection for thyroid cancer and entitlement to an effective date earlier than July 25, 2007, for a 10 percent disability rating for service-connected degenerative disk disease, thoracolumbar spine (formerly characterized as paraspinal spasm, dorsal area), will be addressed in a separate Board decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from June 1967 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) based on its original jurisdiction to decide motions for CUE in a prior Board decision.  38 U.S.C.A. § 7111(c).  

The Board notes that a separate decision is being issued with respect to the issues of entitlement to service connection for thyroid cancer and entitlement to an effective date earlier than July 25, 2007 for a 10 percent disability rating for service-connected degenerative disk disease, thoracolumbar spine (formerly characterized as paraspinal spasm, dorsal area).


FINDINGS OF FACT

1.  An April 19, 1978 Board decision denied a claim for a compensable disability rating for paraspinal spasm, dorsal area.  

2.  The April 19, 1978, Board decision denying a compensable disability rating for paraspinal spasm, dorsal area, was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the April 19, 1978, Board decision that denied a compensable disability rating for paraspinal spasm, dorsal area, on the basis of CUE have not been met.  38 U.S.C.A. §§ 5110, 7105, 7111 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 20.1400, 20.1402, 20.1403 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Typically, the Board discusses whether VA has fulfilled its duties to notify and assist an appellant in the development of a claim for VA benefits.  VA's duties to notify and assist, however, are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Previous decisions that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.   

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c) (2012).   

Examples of situations that are not CUE are: (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  VA's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2012).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2012).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  38 C.F.R. § 20.1403(a) (2010); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a) (2012). 

The motion claiming CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with those requirements shall be dismissed without prejudice to refilling.  Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b) (2012).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011).  

Finally, the Board notes that a CUE motion is a collateral attack on an otherwise final decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

With the foregoing in mind, evidence at the time of the Board's April 1978 decision included statements from the Veteran.  The Veteran contended that he suffered from paraspinal spasms on an irregular basis.  He had stated that he voluntarily limited his torso motion to prevent severe pain or immobilization.  His statements reflected that he received chiropractic treatment, and he reported experiencing pain.

A VA examination report from December 1976 contains the Veteran's complaints of pain.  The examiner observed that the moving party stood erect with mild-to-moderate rounding of the dorsal spine with no pelvic tilt or scoliosis.  The examiner noted that the moving party's gait was normal, and there was no spasm of the dorsal muscles.  Some mild tenderness was observed at the level of approximately D-10 in the left paravertebral area.  The report reflects that the Veteran flexed readily to touch the floor, and his extension and lateral bending were normal in range.  An X-ray revealed a normal thoracic spine.  The examiner gave a diagnosis of recurrent left paravertebral muscle spasm with no objective findings at that time.

A March 1977 VA treatment record contains the Veteran's self-report of two days of muscle spasms.  The examiner observed mild spasm in the left lower rhomboid.

A December 1977 letter from P.W.R., D.C., reflected that the Veteran had paraspinal muscle spasms.  The letter also indicated that the Veteran's condition was relatively asymptomatic, but the Veteran warranted monitoring.

In adjudicating the claim in April 1978, the Board found that the Veteran's service-connected paraspinal spasm of the dorsal area was manifested by mild spasm of the left lower rhomboid and no functional limitation of the dorsal spine.  In denying a compensable disability rating, the Board found that the paraspinal spasm of the dorsal area did not produce moderate or severe limitation of motion of the dorsal spine, or any other substantial functional disablement under 38 C.F.R. § Part 4, Codes 5299-5291.

Diagnostic Code 5291, as in effect at the time of the April 1977 Board decision, provided for ratings for limitation of motion of the dorsal spine.  Under this diagnostic Code, a noncompensable rating was assigned for slight symptoms.  A maximum 10 percent disability rating was assigned for moderate or severe symptoms.  38 C.F.R. § 4.72, Diagnostic Code 5291 (1977).

Here, the Board finds no CUE in the April 1978 decision denying a compensable rating for paraspinal spasm, dorsal area.  While the moving party essentially alleges that the Board did not consider that he was receiving chiropractic treatment at the time of the April 1978 decision, the April 1978 decision specifically references his chiropractic care.  The April 1978 decision also specifically references his documented mild spasm.  The moving party's complaints of pain were noted in the decision.  There is no evidence to suggest that the Board failed to consider relevant evidence.  To the extent that the moving party disagrees with the way the April 1977 Board evaluated the evidence, such allegation does not constitute CUE.  Russell v. Principi, 3 Vet. App. 310 (1992).

The moving party has asserted that the VA examination that he was given in December 1976 was inadequate.  The Board again disagrees.  The examiner recorded the Veteran's complaints and self-reported symptoms.  He also recorded his own observations and test results.  The examination report appears thorough and there is no evidence to suggest that it is inadequate.  Regardless, in the context of the motion alleging CUE, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also 38 C.F.R. § 20.1403(c)(citing as example that VA's failure to fulfill the duty to assist does not constitute CUE.)

The moving party has additionally asserted that he was not afforded a hearing in connection with the April 1978 decision.  He has pointed to a November 1977 letter in which he refers to X-rays and chiropractic records which he could "bring...to your office when I return to San Diego for this appeal."  The letter also reflects that the Veteran looked "forward to your review of my condition and would like to attend with my X-rays and personal history."  First, the Board notes that it does not appear that a copy of this letter with an accompanying date stamp is associated with other records that were associated with the file prior to April 1978.  In fact, there is no indication that this November 1977 letter was ever associated with the claims file until recently, except for the Veteran's recent assertion that he submitted it at the time.  In addition, the copy of the November 1977 letter recently submitted by the Veteran has no date stamp confirming its receipt by VA, the date noted on that letter does not match the December 1977 date he wrote on the VA Form 9 that was also date-stamped in December 1977, and the mailing address noted in the November 1977 letter does not match the address he noted in the December 1977 VA Form 9.  A December 1977 rating decision also references consideration of the VA Form 9 and a letter from the Veteran's chiropractor, but makes no mention of a November 1977 letter.  For these reasons, it appears that this document was not received by the RO at the time, and was not in the record before Board when it made its decision.  In determining whether there was CUE in the 1978 decision, the Board looks only to the evidence that was before the Board at the time, or evidence that was constructively of record, such as VA treatment records.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Furthermore, the Board notes that even if such document was of record, the failure to construe the Veteran's statements as a request for a personal hearing must be viewed under the evidentiary standard of whether or not VA's actions constituted CUE.  In this instance, the Board finds that it was not unreasonable for the RO or the Board to interpret these statements as merely expressing a desire to submit evidence and seek further consideration of his case based on such evidence, rather than as a request for a formal hearing, particularly as the actual VA form 9, date stamped as received by VA in December 1977, does not indicated if he did or did not want a hearing.  

The Board also notes in passing the April 1978 Board decision was mailed to the most recent address provided by the Veteran at the time, which was the one he identified in the December 1977 VA Form 9.

The moving party has also submitted a statement from his former flight surgeon, Dr. B., dated in January 2008.  Again, however, in determining whether there was CUE in the 1978 decision, the Board looks only to the evidence that was before the Board at the time.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The moving party's accredited representative has argued that in the April 1978 decision, the Board did not take into account the provisions of 38 C.F.R. § 3.344 (1977), concerning stabilization of disability evaluations.  However, 38 C.F.R. § 3.344 (c) specifically indicates that "[t]he provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more)."  As service connection for paraspinal spasm, dorsal area, had been established effective January 1, 1974, the Veteran had not been in receipt of a rating that had continued at the same level for five years or more.  As such, 38 C.F.R. § 3.344 was inapplicable, and the Veteran's accredited representative's argument must fail.

The Board acknowledges that the RO was required to provide the Veteran 60-days notice that his disability rating would be reduced and an opportunity to submit evidence or argument on the matter before instituting the reduction.  However, a review of the record shows that notice was issued in February 1977 explaining the intent to reduce his benefits effective May 1, 1977, that the Veteran subsequently acknowledged his receipt of such notice in writing, and that the decision was issued in April 1977.  Thus, the Board finds that the RO did comply with appropriate notice requirements before enacting the reduction.

Finally, the moving party himself has made no specific argument as to how any law or regulation was otherwise misapplied in the April 1978 Board decision.  In denying a compensable disability rating, it appears that the Board applied the law and regulations extant at that time.  Consequently, the motion for reversal or revision of the April 19, 1978 Board decision on the grounds of CUE must be denied.



ORDER

The motion alleging CUE in an April 19, 1978 Board decision that denied a compensable disability rating for paraspinal spasm, dorsal area is denied.



                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



